DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CON of 17/070,271, filed 10/14/2020, which claims priority to CHINA 202010071087.7 01/21/2020.

Status of Claims
Claims 1-15 are pending and under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 5 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and Wu Declaration, filed Oct 5 2022 with respect to the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over US 2019/0255085 A1 (published Aug. 22, 2019) in view of Sheahan (“Preparing for future pandemics, today with broad-spectrum antivirals”; Nature Portfolio Microbiology Community webpage; published Jan 10, 2020), have been fully considered and are persuasive. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug 29 2022 and Oct 5 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0255085 A1 (published Aug. 22, 2019) in view of Sheahan (“Preparing for future pandemics, today with broad-spectrum antivirals”; Nature Portfolio Microbiology Community webpage; published Jan 10, 2020).
Claim 1 is directed to the treatment of a disease caused by SARS-COV-2 by the administration of a pharmaceutical composition of a compound of formula I (as well as salts, isomers, solvates and/or hydrates) in a mammal in need with a therapeutic/prophylactically effective amount of formula I.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The compound of formula I is known in the art as Remdesivir, aka VEKLURY®, GS-441524, or CAS Registry No. 1809249-37-3.
Claim 10 is similar to claim 1 in that it is a method of inhibiting the replication or reproduction of SARS-Cov-2 comprising the administration of a pharmaceutical composition of a compound of formula I, aka remdesivir (as well as salts, isomers, solvates and/or hydrates) in a mammal in need with a therapeutic/prophylactically effective amount of formula I.
In terms of the obviousness analysis, the claim is interpreted as being a method of treating a SARS-COV-2 disease comprising administering of therapeutically effective amounts of remdesivir to a mammal subject in need. The pending claims are directed solely to the severe acute respiratory syndrome coronavirus 2 (SARS-COV-2 disease), caused by the 2019 novel Coronavirus (2019-nCov) as defined by the specification on page 2, first full paragraph. 
Regarding claim 1’s treatment of SARS-Cov-2 in a mammalian subject with a remdesivir pharmaceutical composition and claim 10’s method for inhibiting the replication/reproduction of SARS-Cov-2 in mammalian subject, US Pub 085 discloses a method of treating SARS-COV (different from the recently discovered SARS-COV-2 disease) in a human (mammalian subject), see paragraph 316. 
Paragraph 316 discloses the administration of remdesivir as the compound used, therein identified as formula I. 

    PNG
    media_image2.png
    304
    554
    media_image2.png
    Greyscale

See also claims 59 and 75 directed solely to a method administering remdesivir (as various compounds of formula IV, including nucleosides and prodrugs, see paragraph 3 and claim 40) to a human subject in need and claims 65-66 directed to treatment of various Coronaviridae infections including SARS and MERS. 
Regarding claim 1 and the limitation of a pharmaceutical composition comprising remdesivir, claim 63 of US Pub 085 discloses the claimed method of administering remdesivir to a subject further comprising a pharmaceutically acceptable carrier or excipient, i.e., a pharmaceutical composition.
In summary, US ‘085 teaches treatment of Coronaviridae infections, including SARS and MERS, comprising administration of nucleosides and prodrugs thereof, including the claimed compound, remdesivir, as claimed as a pharmaceutical composition.
US ‘085 differs from the instant claims in so far as they do not teach the recently discovered Coronaviridae virus, SARS-CoV-2.  
To address this, Sheahan teaches a new coronavirus [COVID-19] is believed to be the cause of an outbreak of viral pneumonia in Wuhan China with potential spread to Hong Kong, see page 1. Sheahan teaches since the initial case reported on December 12th 2019, there have been at least 44 cases 11 of which are severely ill, see page 1. 
Regarding claims 1 and 10, Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan as well as those of the future, see page 2.
The rationale to support a finding of obviousness is the combination of known prior art elements (use of the anti-viral drug remdesivir to treat the COVID viral outbreak of Dec 2019-Jan 2020 in Wuhan China) according to known methods (US ‘085 teaches treatment of Coronaviridae infections, including SARS and MERS, comprising administration of the claimed compound, remdesivir and pharmaceutical compositions) to predictably arrive at the claimed invention. 
Regarding claims 2-5 and 13 and the limitation of a SARS-Cov-2 disease, aka COVID-19, respiratory disease, pneumonia, with infection like symptoms such as fever/cough/sore throat, Sheahan teaches a new coronavirus [COVID-19] is believed to be the cause of an outbreak of viral pneumonia in Wuhan China with potential spread to Hong Kong, see page 1. Sheahan teaches since the initial case reported on December 12th 2019, there have been at least 44 cases 11 of which are severely ill, see page 1. Notice is taken that this Wuhan viral outbreak has been identified as the COVID-19 outbreak. Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan as well as those of the future, see page 2.
Regarding claims 6-8, 11 and 12 and the limitations of a pharmaceutically acceptable excipient/carrier, which would entail the formulation of pharmaceutical compositions, claim 63 of US Pub 085 discloses the claimed method of administering remdesivir to a subject further comprising a pharmaceutically acceptable carrier or excipient
Further, US Pub 085 teaches a spray formulation (see paragraph 413); a liquid injectable formulation (see paragraphs 414-415); external formulations such as creams, gels and pastes (see paragraph 413); and a solid tablet formulation (see paragraph 429).
Regarding claims 8, 9 and 14-15, and the limitations of primate and/or human subjects, Sheahan identifies the viral outbreak among the residents of Wuhan China known to be the COVID-19 viral outbreak, see page 1. Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan as well as those of the future, see page 2. Accordingly, the claimed invention was prima facie obvious in view of the prior art.

RESPONSE TO WU DECLARATION AND ATTORNEY ARGUMENTS 
The Wu Declaration (paragraphs 4-10) discloses that Timothy Sheahan (first named author of the Sheahan primary reference) is a corresponding author of Brown 2019.  The Wu Declaration states the basis for the Sheahan statement that “the drug is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan” is based on Brown et al. as well as the Sheehan primary reference. See also the Attorney arguments of Oct 5 2022, pages 7-8, 
The Wu Declaration states that Sheahan’s article was accepted on Dec 7 2019, and published Jan 10 2020, whereas the genome sequence of SARS-CoV-2was first released on Jan 10 2020.  This is referenced similarly argued in the Attorney arguments page 7, first full paragraph, i.e. SARS-CoV-2 is a novel virus whose genome sequence was publicly announced Jan 10, 2020 and recognized on Feb 11 2020 by the ICTV as COVID-19. See also Attorney arguments of Oct 5 2022, page 8, first full paragraph. 
The Wu Declaration states the genome of SARS-CoV-2 shared a better sequence homology with SARS-CoV than MERS-CoV (ORF1a and spike S protein) while MERS-CoV sequence homology is generally poor).  The Wu Declaration states there is considerable genetic distance between the three, arguing it is not foreseeable to the effectiveness of remdesivir against SARS-CoV-2 based on effectiveness of other virus species without innovative experimental findings. See also Oct 5 2022 attorney arguments, page 10. 
The Wu Declaration argues the effectiveness of remdesivir against RNA virus families through targeting RdRp, noting the Brown article abstract. The Brown article states remdesivir “may” be effective against various CoV, MERS-CoV patients, or emerging CoV diseases in the future. The Wu Declaration argues the term “may” can be interpreted as “may” be effective or “may not” be efficacious, particularly against SARS-CoV-2. See also Attorney arguments of Oct 5 2022, pages 8-9. 
The Wu Declaration argues that in the field of medicinal/biological sciences, such ‘possibilities’ or ‘hypothesis’ that have no direct experimental data foundations is questionable. This leads the Wu Declaration to conclude that is uncertain if remdesivir is effective against SARS-CoV-2. 
The Wu Declaration uses the example of ribavirin to argue that per Sheahan, it would have antiviral against MERS-CoV and SARS-CoV-2 (starting at paragraph 11). The Wu Declaration provides data to show it is NOT effective against SARS-CoV-2 or MERS-CoV. A similar analogy is made with favipiravir as an RdRp protein inhibitor, see paragraph 12. See Oct 5, 2022 Attorney arguments page 13-14.
The Wu Declaration discloses that 10 nucleoside analogs (Compounds 093, 0409, 0919, 0639, 0629, 0411, 0609, YLJ-20-5, YLJ-20-28, and YLJ-22-46, see paragraph 13) were preliminarily screened with more than 80% inhibition rate against OC43 coronavirus  but less than 20% inhibition against SARS-CoV-2.  The Wu Declaration relies upon this as evidence that why no broad spectrum antiviral drugs have appeared in the field yet (i.e. it is unpredictable whether a drug or RNA polymerase inhibitor against various coronaviruses would be effective against SARS-CoV-2). See paragraph 14. See also Oct 5 2022 Attorney arguments page 14. 
The Wu Declaration argues that Sheahan states that favipiravir while being ineffective against MERS-CoV, should be ineffective against SARS-CoV-2. The Wu Declaration notes its discovery of favipiravir against SARS-CoV-2 has been patented in US 11318135, see paragraph 15. The Wu Declaration concludes the statement of Sheahan that remdesivir is likely to work against the newly identified virus [SARS-CoV-2] is drawn without any factual basis or experimental evidence.  See also Oct 5 2022 Attorney arguments in support of the Wu Declaration, starting at page 15 and concluding at page 16. As stated previously, given the statements of the first and second Wu Declaration and Attorney arguments, it still remains that Sheahan declares that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan [COVID-19] as well as those of the future, where US ‘085 teaches treatment of Coronaviridae infections, including SARS and MERS, comprising administration of the claimed compound, remdesivir and pharmaceutical compositions.
The Attorney response and Wu Declaration note that SARS-CoV-2 is a novel strain of coronavirus, genome sequenced on Jan 10, 2020 and identified by the ICTV as COVID-19 on Feb. 11 2020, where the Attorney response argues SARS-CoV-2 is a novel coronavirus because its classification, structure and properties are not clearly understood. The Attorney response argues SARS-CoV-2 differs from other CoV species in virus taxonomy, noting the different hierarchical levels of order, family, subfamily, genus, subgenus, species, type and subtype, see above and starting at page 11 of the Oct 5 2020 Attorney response . 
The Attorney response argues that despite belonging to the same family, different species of the same family have significantly different properties, which the Attorney response argues that SARS-CoV-2 species differs from SARS-CoV and MERS-CoV, as they belong to different lineages in virus taxonomy. See pages 11-12 of the Oct 5 2020 response.
The Attorney response argues different families of the coronavirus genus cause different symptoms and severity of diseases (i.e., acute respiratory distress syndrome, versus the non-lethal common cold), starting at page 11 continuing to page 12 of the Oct 5 2022  response.
The Attorney response argues it cannot be assumed that a drug or vaccine that is effective against a specific virus in a specific family will have the same therapeutic or preventive effect on different viruses of the same family, starting at page 10 of the Oct 5 2022 response, noting various examples of Coxsackie infection, Human rhinovirus type II, Dengue virus, Japanese encephalitis, etc., will not be necessarily treatable by the same antiviral drug. The Attorney response also argues that there is no broad spectrum antiviral drug in the field of the antiviral therapy, see pages 14 of the Oct 5 2022 response.
For these reasons, the Attorney response argues there is a lot of evidence to suggest if one drug is effective for one type of corona virus, a person of ordinary skill in the art would not be able to predict with a reasonable expectation of success that it would have the same effect on another, belonging to the same family but a different species; it would not be predictable that a drug (remdesivir) effective against SARS and MERS would be effective against SARS-CoV2, see page 15 of Attorney Response. 
The Attorney response argues that Sheahan does not take in to account of the virus taxonomy of SAR-CoV2 (species and genus), unknown before the priority date of the present application. The Attorney response argues the person of ordinary skill in the art would not be able to predict that remdesivir would have the same or similar antiviral activity against SARS-CoV-2.  There is no predicting success based on a speculative conclusion with no experimental evidence or just knowing the viruses belong to the same family.
The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell.
One of ordinary skill in the art, knowing that Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan [COVID-19] as well as those of the future, where US ‘085 teaches treatment of Coronaviridae infections, including SARS and MERS, comprising administration of the claimed compound, remdesivir and pharmaceutical compositions.
While Sheahan’s prediction of success at the time of the article was prior to the public disclosure of the SARS-CoV-2 genome and prior to the taxonomy of the virus by the ITC and eventual designation of COVID-19, it nonetheless comes from an expert in the field who predicted the effectiveness of remdesivir against the virus based on the teachings known in the art regarding remdesivir, its activity against SARS and MERS, along with Sheahan’s expertise in viral diseases in the prior art. 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629